Citation Nr: 0710762	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of regular 
aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
October 1953.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This case has been advanced on 
the Board's docket due to the veteran's age.  See 38 C.F.R. 
§ 20.900(c) (2006).   

The veteran's September 2004 substantive appeal included a 
request for a personal hearing at the RO.  However, he 
subsequently cancelled that hearing scheduled for November 
2004.  His request for a hearing is considered withdrawn.   

The veteran submitted VA treatment records after 
certification of the appeal to the Board, beyond the 90-day 
period, with a waiver of RO consideration subsequently 
forwarded by his representative.  In this regard, VA is 
charged with constructive knowledge of evidence generated by 
VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, even though this evidence was not received 
within 90 days of the certification of appeal, any pertinent 
VA medical evidence received prior to the issuance of a Board 
decision is considered to have been timely received by the 
Board for the purposes of 38 C.F.R. § 20.800 and § 20.1304.  
See Chairman's Memorandum No. 01-05-09 (May 25, 2005).  Thus, 
the Board will consider this evidence.      

Finally, the RO treated the veteran's claim in this case as a 
claim to reopen based on new and material evidence.  However, 
a claimant may only submit new and material evidence upon a 
finally adjudicated claim.  38 C.F.R. § 3.156(a).  The Board 
observes that the claim for entitlement to special monthly 
pension is akin to an increased rating claim, which does not 
involve a finally adjudicated claim.  Thus, an analysis for 
new and material evidence is not appropriate.  The Board 
finds no prejudice to adjudicating this case on a de novo 
basis at this time.


FINDINGS OF FACT

1.  The veteran has the following nonservice-connected 
disabilities:  Fracture of the left foot and right groin 
hernia, each rated as 0 percent disabling; discogenic disease 
with neuropathy in both legs and heart disease with arterial 
hypertension, each rated as 60 percent disabling; and major 
depression, rated as 100 disabling.  The combined nonservice-
connected disability rating is 100 percent.  

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The evidence of record demonstrates that the veteran 
requires the daily aid and assistance of his spouse.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
February 1973.  He was also granted special monthly pension 
by reason of being housebound in a recent November 2002 
rating decision.  Presently he is seeking entitlement to 
additional allowance for special monthly pension benefits 
based on the need for regular aid and attendance.  

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) 
(2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination. 
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: fracture of the left foot and right groin 
hernia, each rated as 0 percent disabling; discogenic disease 
with neuropathy in both legs and heart disease with arterial 
hypertension, each rated as 60 percent disabling; and major 
depression, rated as 100 disabling.  The combined nonservice-
connected disability rating is 100 percent.  

The veteran was afforded a VA examination for aid and 
attendance in April 2005.  The examiner recorded that the 
veteran was age 78 at the time, and walked with an unsteady 
gait with use of a cane.  He lives at home with his wife.  
Importantly, the veteran did not have any significant visual 
impairments.  The veteran has not been hospitalized and is 
not in a nursing home.  See 38 C.F.R. § 3.351(c).     

The examiner indicated that the veteran's main disability was 
dementia for which he required assistance at all times.  He 
spends most of the day resting in bed or in a chair; however, 
he was not permanently bedridden.  It was unclear whether the 
veteran or his wife drove to the examination.  Significantly, 
the examiner indicated that the veteran required help 
managing his payment benefits.  In addition, the examiner 
stated that the veteran "shows frequent episodes of 
dizziness, very poor memory, bladder incontinence, inability 
to perform self-care and travel beyond the premises of his 
home." (Emphasis added).  Although his upper extremities 
show no functional restrictions, he requires help feeding, 
fastening clothing, bathing, shaving, and attending to the 
wants of nature, according to the examiner.  Overall, the 
examination indicates the severity of his psychiatric 
disability in demonstrating the need for the regular need for 
the aid and attendance of his spouse, although the 
examination is unclear in many respects.   

The Board has also considered the April 2004 lay statement by 
the veteran's wife that indicates that she has to help the 
veteran with all his basic needs.  

In contrast, the April 2005 VA psychiatric examiner indicated 
that the veteran's psychiatric disability did not prevent him 
from being able to maintain his activities of daily living.  
The examiner also stated that the veteran's mental disorder 
does not require care and assistance on a daily basis and 
that the veteran does not require constant supervision.  
Neither of the examiners reviewed the veteran's claim folder.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Although the veteran does not meet all the factors of aid and 
attendance set forth in 38 C.F.R. § 3.152, the Board finds 
that the facts demonstrate the need for regular aid and 
attendance due to his psychiatric disability for the 
performance of certain daily activities.  See generally Turco 
v. Brown, 9 Vet. App. 222 (1996) (eligibility for special 
monthly compensation by reason of regular need for aid and 
attendance requires that at least one of the factors set 
forth in VA regulation is met).  

Overall, the contrasting opinions of the VA examiners, 
coupled with the lay statement by the veteran's wife, 
demonstrate an approximate balance of the positive and 
negative evidence.  Accordingly, resolving the benefit of the 
doubt in the veteran's favor, the Board finds the evidence 
supports special monthly pension for regular aid and 
attendance.  38 U.S.C.A. § 5107(b).  The appeal is granted.  

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   
 
ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


